DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed August 12, 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 5-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “acquiring a platoon length of platoon vehicles that are traveling on an inflow road of the target intersection” and “determining whether or not to control the signal light color at the downstream intersection corresponding to the planned traveling route of the platoon vehicles”.
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “acquisition unit”, “control unit”, nothing in the claim element precludes the steps from practically being performed in the mind. For example, “acquiring” and “determining” in the context of this claim 
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements- a “acquisition unit”, “control unit” and a “non-transitory computer readable medium” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1 and 5-6 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “acquisition unit”, “control unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material or acts for performing the entire claimed function and clearly link the structure material or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states that the claimed function of acquiring a platoon length and determine whether to change the signal. The disclosure of the application does not describe a particular structure for the function and does not provide enough description for one of the ordinary skill in the art to understand which structure or structures perform the claimed function(s). Therefore, the claim is indefinite and is rejected under 35 USC 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:
(a)	Amend the claim to include the phrase “means for” or “step for”. The phrase “means for” or “step for” must be modified by functional language, and the phrase or term must not be modified by sufficient structure, material, or acts for performing the claimed function; or
(b)	Present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1 and 6 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of determining a platoon length. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of the ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al., U.S. Patent Application Publication No. 2016/0163200 (referred to hereafter as He).
As to claims 1 and 5-6, He teaches a traffic signal control apparatus, method and medium capable of controlling signal light colors at a target intersection and a downstream intersection, comprising: 
an acquisition unit configured to acquire a platoon length of platoon vehicles that are traveling on an inflow road of the target intersection, and an empty space length in a planned traveling route of the platoon vehicles (see para. 14 and 29); and 
a control unit configured to determine whether or not to control the signal light color at the downstream intersection corresponding to the planned traveling route of the 
As to claim 2, He teaches the traffic signal control apparatus according to claim 1, wherein when the platoon length is longer than the empty space length, the control unit changes the signal light color, at the downstream intersection, corresponding to the planned traveling route of the platoon vehicles to a light color indicating right-of-way, on condition that the signal light color corresponding to the planned traveling route of the platoon vehicles is a light color indicating no right-of-way (see para. 14).
As to claim 3, He teaches the traffic signal control apparatus according to claim 1, wherein when the platoon length is longer than the empty space length, the control unit changes a signal light color in a platoon-vehicle inflow direction at the target intersection to a signal light color indicating right-of-way, on condition that the signal light color in the platoon-vehicle inflow direction is a light color indicating no right-of-way (see para. 14).
As to claim 4, He teaches the traffic signal control apparatus according to claim 1, wherein the control unit notifies the platoon vehicles of presence/absence of downstream congestion in the planned traveling route of the platoon vehicles, according to the result of comparison between the platoon length and the empty space length (see para. 14 and 29).
As to claim 8, He teaches the traffic signal control apparatus according to claim 1, wherein the planned traveling route of the platoon vehicles intersects the inflow road on which the platoon vehicles travel (see para. 14 and 29).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over He in view of Nokia (WO2016/118117).
As to claim 7, He teaches the traffic signal control apparatus according to claim 1, wherein the traffic signal control apparatus is any one of a central apparatus, a traffic signal controller, and a roadside communication apparatus having a communication 
He does not explicitly teach communication based on 5G technology. However Nokia teaches a traffic controller communicating with vehicle devices using 5G technology (see para. 82). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to install 5G technology in He as taught by Nokia. Motivation to do so comes from the teachings well known in the art that using 5G technology would result in faster communication and would therefore make the apparatus/method more efficient.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663